It is agreed that "the city council never authorized the highway commissioner or any other person to accept assignments"; but viewed in the light of the record as a whole and the briefs of counsel on both sides, this is understood to mean only that there had been no formal authorization. It is further agreed that "for several years the highway commissioner had been accustomed to accept assignments of wages made by men working under him, and the wages afterward earned by the assignors had been paid to the assignees by the city treasurer." From this course of dealing, the superior court was warranted in finding that the city had constituted the highway commissioner its agent to make acceptances of assignments of future earnings by those employed in his department. 1 Dill. Mun. Corp. (4th ed.), s. 213; O'Neil v. Dunn, 63 N.H. 393; Smith v. Bank, ante, p. 4. In this view it is unnecessary to consider whether acceptance by the highway commissioner, by virtue of his office alone, would have answered the requirements of the statute.
The objection to the form of the acceptance is without merit. Janvrin v. Exeter, 48 N.H. 83; Dow v. Moore, 47 N.H. 419; Despatch Line v. Bellamy Co., 12 N.H. 205; Underhill v. Gibson, 2 N.H. 352, 355.
Exceptions overruled.
CHASE, J., was absent: the others concurred.